Case 6:21-cv-00008-SEH Document 12 Filed 07/20/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

HELENA DIVISION
DARREN C. DEMARIE, CV-21-0008-H-SEH
Plaintiff, .
vs. ORDER
REGINALD MICHAEL, LYNN

GUYER, JAMES SALMONSEN,
CHRISTINE KLANECKY, and PETER
BLUDWORTH,

 

Defendants.

 

The Court dismissed Darren C. DeMarie’s (“DeMarie”) complaint under 42
U.S.C. § 1983 on July 1, 2021 for failure to state a claim for relief.! Judgment was
entered.” On July 12, 2021, DeMarie moved to alter or amend the judgment, citing
Fed. R. Civ. P. 59(e) and contending the Court based its decision on a manifest
error of law or fact.

The court enjoys considerable discretion in granting or denying the sparingly

granted extraordinary remedy of amendment of judgment.

 

' Doc. 8.
2 Doc. 9.

3 McDowell v. Claderon, 197 F. 3d 1253, 1255 n. 1 (9™ Cir. 1999) (en banc) (per curiam).

1
 

Case 6:21-cv-00008-SEH Document 12 Filed 07/20/21 Page 2 of 2

Deficiencies in complaint cannot be remedied by amendment. No valid basis

under Fed. R. Civ. P. 59(e), to alter or amend the judgment is shown.
ORDERED:
DeMarie’s Motion to Alter or Amend‘ is DENIED.

DATED this “day of July, 2021.

Sam E. Haddon
United States District Court Judge

 

4 Doc. 10.
